UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-1497



KENNETH SEATON; MARGARET SEATON, as individ-
uals doing business as Hi-Tech Hygiene,

                                            Plaintiffs - Appellants,

          versus

SCIENTIFIC HYGIENE, INCORPORATED, a Nevada
Corporation; KENNETH KROLL, individually;
ROBERT WARMINGTON, individually,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Charles H. Haden II, Chief
District Judge. (CA-95-127)


Submitted:   March 31, 1997             Decided:    September 9, 1997

Before MURNAGHAN and NIEMEYER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Seaton, Margaret Seaton, Appellants Pro Se. Hugo Nathan
Gerstl, LAW OFFICE OF HUGO N. GERSTL, Monterey, California, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth and Margaret Seaton appeal the district court's order

deferring to the judgment of the Superior Court of Monterey County,

California, under 28 U.S.C. § 1738 (1994), and dismissing their

civil action. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the
reasoning of the district court. Seaton v. Scientific Hygiene,
Inc., No. CA-95-127 (S.D.W. Va. Mar. 27, 1996). We deny Appellants'

motion to partially remand this case and to stay the appeal, and

their motions to submit new evidence and to show an Infomercial. We

also deny Appellants' motion to submit further evidence to show
that the arbitrator acted fraudulently. We grant Appellees' motion

requesting that we take judicial notice, but deny their motions to

strike, to dismiss, and to impose sanctions. We deny Appellants'
motion for oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2